DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 92-93, 96-97, 108-122 are currently pending.
Claims 92-93, 96-97, 108-122 are examined herein.
Claims 93, 96-97, 108-119 remain allowed.  
The objection to Claim 121(2) is withdrawn in view of Applicant’s amendments of the claims.  
The rejection to Claims 120-122 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments of the claims.  
The rejection to Claim 92 under 35 U.S.C. 112(a) is withdrawn in view of Applicant’s amendments of the claims.  
The rejection to Claims 121 and 122 under 35 USC 103(a) is withdrawn upon reconsideration and in view of Applicant’s Remarks.  
Claim Objections
Claims 121 and 122 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 120 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 120 recites “The genetically-altered tomato plant of claim 92, wherein the mutant sft gene is mutated at nucleic acids from position 379 to position 420 of the coding sequence of SEQ ID NO: 18”.   However, the only limitation in the claim, “wherein the mutant sft gene is mutated at nucleic acids from position 379 to position 420 of the coding sequence of SEQ ID NO: 18” is already required in both variants recited in Claim 92.  As such, Claim 120 fails to further limit amended Claim 92 from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 92 remains rejected under 35 U.S.C. 103(a) as being unpatentable over Krieger et al. (Nature genetics 42.5 (2010): 459-463) in view of Zamir et al. (US 20110247093 A1) (published 10/06/2011) and Ahn et al. (The EMBO journal 25.3 (2006): 605-614).
This rejection is modified in view of Applicant’s amendments of the claims.  
Applicant claims a genetically-altered tomato plant homozygous for a mutant self- pruning (sp) gene that comprises a coding sequence having the nucleic acid sequence of SEQ ID NO: 8 or a coding sequence having a nucleic acid sequence having at least 99% identity with the sequence of SEQ ID NO: 8 and heterozygous for a mutant single flower truss (sft) gene, wherein the mutant sft gene comprises a coding sequence having the nucleic acid sequence of SEQ ID NO: 18 in which there is a mutation at a position from 379 through position 420 or a coding sequence having a nucleic acid sequence having at least 99% identity with the sequence of SEQ ID NO: 18 and a mutation at any position from position 379 through position 420 of the nucleic acid sequence of SEQ ID NO: 18, and wherein the genetically-altered tomato plant exhibits: modified flowering time and shoot architecture, higher yield, higher brix, higher brix yield, higher red fruit yield, or any combination thereof, compared to a corresponding genetically-altered tomato plant homozygous for a mutant sp gene (Claim 92), the genetically-altered tomato plant of claim 92, wherein the mutant sft gene is mutated at nucleic acids from position 379 to position 420 of the coding sequence of SEQ ID NO: 18 (Claim 120).
Claim 92 has been amended to encompass, in the first alternative, a mutant single flower truss (sft) gene, wherein the mutant sft gene comprises a coding sequence having the nucleic acid sequence of SEQ ID NO: 18 in which there is a mutation at a position from 379 through position 420.  No percent identities are recited with respect to SEQ ID NO:18 and no type of mutation is specified, the only limitation regarding the mutation being the interval.  As such, the sft allele as encompassed by the claim include mutants of SEQ ID NO:18 comprising deletion mutants in the recited interval.  
Krieger et al. teaches an isogenic tomato plant that is homozygous for a mutant self-pruning gene and heterozygous for a mutant single flower truss gene.  Specifically, Krieger et al. discloses a tomato plant produced by a method of generating loss of function sft mutants in tomato inbred variety “M82” plants and crossing the mutants back into the inbred M82 variety to produce isogenic plants that are homozygous for a mutant sp gene and heterozygous for a mutant sft gene.  (p. 459 right col. ¶ 2 – p. 460 right col. ¶ 1, p. 464 left col. ¶ 1).  Krieger et al. discloses that the sft/+ heterozygote plants harbored a variable number of leaves ranging from 1 to 3, at each sympodial unit.  (p. 462 left col. ¶ 2).  Krieger et al. teaches three mutants of the sft gene that were used in the production of heterozygotes: the sft-7187 allele, a two-base-pair deletion at positions 466 through 467 that causes a frameshift and a presumed truncated C terminus of the SFT protein, the sft-4537 allele that had a C to T substitution at position 194 of the coding sequence that resulted in a threonine to isoleucine amino acid substitution in the encoded polypeptide and the sft-stop allele comprising a single-base-pair change at position 148 (C to T) that introduces a nonsense mutation (stop codon) and truncates the last two-thirds of the SFT protein.  (p. 464 left col. ¶ 1).  Krieger et al. teaches that heterosis at the sft locus was responsible for producing tomato plants with increased yield with all three alleles and that overdominance at the sft locus was responsible for the effect as opposed to any particular interactions between sft mutant alleles.  (p. 459 right col. ¶ 4 – p. 460 right col. ¶ 1, Figure 1).  Krieger et al. teaches that plants comprising the three mutant sft alleles in a heterozygous state with the mutant sp allele in a homozygous state all exhibited increased yield and increased brix relative to controls.  (Figure 1).  
However, Krieger et al. does not teach that the mutant sft allele had a mutation in the interval of position 379 to position 420 relative to SEQ ID NO:18.  
Zamir et al. teaches a method for producing a hybrid plant showing at least one heterosis-related phenotype, comprising providing a mutant parent inbred plant comprising a single mutation in a SINGLE FLOWER TRUSS (SFT) gene and crossing the mutant parent inbred line with a non-mutant parent line; thereby producing heterozygous hybrid plant showing at least one heterosis-related phenotype that is superior compared to the parents, wherein the SFT polypeptide is selected from a group of SEQ ID NO:3, 5 and 7.  (Claims 14, 20 and 23).  An alignment of Zamir et al. SEQ ID NO:7 and the instant SEQ ID NO:19 (the WT SFT sequence) is as follows:
Alignment statistics for match #1
Score		Expect	Method	Identities			Positives	Gaps
270 bits(689)	3e-99	Compositional matrix adjust.	138/160(86%)	140/160(87%)
Query  1    MPRERDPLVVGRVVGDVLDPFTRTIGLRVIYRDREVNNGCELRPSQVINQPRVEVGGDDL  60
            MPRERDPLVVGRVVGDVLDPFTRTIGLRVIYRDREVNNGCELRPSQVINQPRVEVGGDDL
Sbjct  1    MPRERDPLVVGRVVGDVLDPFTRTIGLRVIYRDREVNNGCELRPSQVINQPRVEVGGDDL  60

Query  61   RTFFTLVMVDPDAPSPSDPNLREYLHWLVTDIPATTGSSFGQEIVSYESPRPSMGIHRFV  120
            RTFFTLVMVDPDAPSPSDPNLREYLHWLVTDIPATTGSSFGQEIVSYESPRPSMGIHRFV
Sbjct  61   RTFFTLVMVDPDAPSPSDPNLREYLHWLVTDIPATTGSSFGQEIVSYESPRPSMGIHRFV  120

Query  121  FVLFRQLGRQTVYAPGWRQNFNTRDFAELYNLGLPVAAVY  160
            FVLFRQLGRQTV                 YNLGLP   ++
Sbjct  121  FVLFRQLGRQTV-----------------YNLGLPCCCLF  143

The alignment shows a deletion in SEQ ID NO:7 of several residues immediately following the Valine at position 132, said deletion corresponding to nucleic acid positions 394-445 in the sequence of SEQ ID NO:18.  The mutated regions overlaps significantly with the interval of position 379 to position 420 relative to SEQ ID NO:18.  The overlapping region is positions 394-420 – slightly over half of the length of the interval recited in Claim 92.
Ahn et al. further teaches that the external loop of FT and TFL1 clade member polypeptides is critical for proper floral promotion and inhibition function of the polypeptides.  (p. 609 right col. ¶ 3 – p. 611 left col. ¶ 2).  Ahn et al. teaches that the loop region of sft (SP3D) corresponds exactly to positions 379 to 420 of SEQ ID NO:18.  (Figure 6A).  
It would have been prima facie obvious at the time the invention was made to one of ordinary skill in the art to make a tomato plant homozygous for a mutant self- pruning (sp) gene that comprises a coding sequence having the nucleic acid sequence of SEQ ID NO: 8, wherein the mutant sft gene comprises a coding sequence having a nucleic acid with the sequence of SEQ ID NO: 18 in which there is a mutation at a position from 379 through position 420. As set forth previously herein, amended Claim 92 is reasonably interpreted to encompass sft alleles with a deletion in the recited interval.  One having ordinary skill in the art would have been motivated to do so because Krieger et al. teaches tomato plants with a combination of mutations in the sp and sft genes, said combination being the same as claimed in the instant invention with the exception of the location of the mutation in the sft alleles, said plants producing phenotypes as encompassed by the instant claims.  Krieger et al. teaches that various kinds of mutations (missense, frameshift and early termination) in the sft gene all produce plants with the required phenotypes.  Further, Zamir et al. teaches the use of mutant SFT polypeptides having a deletion mutation in the same genetic context as the instant invention with a deletion mutation in the recited interval and Ahn et al. teaches that the external loop region, which overlaps exactly with positions 379 through position 420 of the nucleic acid sequence of SEQ ID NO: 18, is critical for function of genes that are in the same family as SFT.  In view of the teachings of art, a tomato plant as claimed, with a deletion mutation in the positions 379 through 420 of the nucleic acid sequence of SEQ ID NO: 18, representing the coding sequence of the sft gene would have been prima facie obvious.  One having ordinary skill in the art would have had a reasonable expectation of success in producing plants with the recited phenotypes of increased yield and brix in view of the teachings of Krieger et al., which shows that multiple kinds of mutations in various regions of the sft gene all produce plants with increased yield and brix.   
Response to Remarks
Applicant argues that in view of the teachings of Krieger et al., one having ordinary skill in the art would have had no indication where other mutants in the sft gene could be, other than those identified by Krieger et al., or whether any other alleles that would produced the heterosis phenotype existed.  (Remarks p. 11).
This is not found persuasive.  The teachings of Krieger et al. show that disruption of sft gene function – by virtue of a missense, frameshift and early stop mutation – can produce the heterosis phenotype.  As such, one of ordinary skill in the art would have readily envisioned any number of disruptive mutations to produce a heterosis phenotype as taught by Krieger et al.  As set forth previously herein, Claim 92 as amended encompasses a deletion mutation in the recited nucleic acid interval.  Such a deletion mutation would have been prima facie obvious in view of the further teachings of Zamir et al., which teaches a deletion mutation in a region overlapping the recited interval.
Applicant further argues that the teachings of Zamir et al. and Ahn et al. fail to remedy any deficiencies of Krieger et al., as Zamir et al. teaches that a large deletion is required to produce the heterosis phenotype.  Applicant argues that the rationale to combine the teachings of the art to arrive at the claimed invention relies upon impermissible hindsight in view of the teachings of the instant disclosure.  Applicant emphasizes that the Examiner clamed that the deletion taught by Zamir et al. “approximately” overlaps the nucleic acid interval recited in Claim 92.  (Remarks p. 11-12).
This is not found persuasive.  With respect to Examiner’s approximation of the corresponding region, the rejection has been amended to reflect an exact correspondence of the deleted positions and exact region of overlap, showing that the approximated position was vey close to the exact position and that both significantly overlap the interval as recited in Claim 92.  Applicant’s argument is further not persuasive because while Zamir et al. allegedly teaches that a large deletion in the sft gene is required to produce the heterosis phenotype, Krieger et al. explicitly teaches that mere missense mutations can produce a very similar phenotype.  Further, as stated previously herein, Claim 92 as amended encompasses a deletion mutation in the recited nucleic acid interval and as such a deletion in the recited interval would have been prima facie obvious.  
Applicant further argues that one of ordinary skill in the art would not have been  motivated to combine the teachings of Ahn et al. with the teachings of Krieger et al. because Krieger et al. only teaches mutations in regions outside of the external loop region taught by Ahn et al. and Zamir et al. only teaches a deletion mutation overlapping the C-terminal half of the recited interval.  
This is not found persuasive.  The reasons why one of ordinary skill in the art would have combined the teachings of the cited prior art are set forth previously herein.  It is noted that Ahn et al. does in fact explicitly teach that the sft gene has an external loop region, showing the alignment of many of these external loop regions as they exist in a variety of related polypeptides, and that such loop region exactly corresponds with the interval as recited in Claim 92.  
Applicant further argues that the Examiner mischaracterized the teachings of Krieger et al. in stating that the combination of genes as taught by Krieger et al. was identical to those of the instant invention.  Applicant argues that Krieger et al. does not teach any mutations in the recited interval and as such one of ordinary skill in the art would not have been motivated to combine the teachings of Krieger et al. with Zamir et al. and Ahn et al.  Applicant further argues that one of ordinary skill in the art would have expected a deletion mutation in the 379-420 interval as recited in Claim 92 in view of the teachings of the prior art.  (Remarks p. 12-13).
This is not found persuasive.  The rejection has been amended to more precisely reflect what Examiner meant by referring to the combination of genes as taught by Krieger et al. as identical to those of the instant invention.  While the mutations in the sft gene in Krieger et al. and the instant claims are different, the genetic state (sp/sp and SFT/sft) is the same.  With respect to the rationale to combine the teachings of the cited references, this had been addressed previously herein.  Krieger et al. and Zamir et al. are both directed to the superior yield of plants employing heterosis with the SFT gene and as such it would have been prima face obvious to combine the teachings concerning the types of mutations in the SFT gene to produce plants with increased yield.  Ahn et al. explicitly teaches that SFT is in a family of genes encoding an external loop region critical for function and that the region corresponds exactly to the 379-420 interval recited in Claim 92.  As such it would have been prima facie obvious to combine the teachings of Ahn et al. with those of Krieger et al. and Zamir et al. to produce plants comprising mutant SFT genes comprising mutations in the external loop region that corresponds to the 379-420 interval.  With respect to Applicants argument regarding deletion mutations in the interval being the expected mutations type, this is found to be partially persuasive, as all of the mutations that affect the C-terminal portion of the SFT gene and produce the heterosis phenotype involve deletions.  However, it would have been reasonable to expect that a deletion, even one that did not cause a frameshift, in the 379-420 interval would likely produce the heterosis phenotype in view of the teachings of the prior art.  In view of the teachings and Applicant’s arguments, Claims 121 and 122, which place limits on the number of  permitted changes in the 379-420 interval are deemed to be free of the prior art.  
Conclusion
Claims 93, 96-97, 108-119 are allowed.  The reasons for allowance have been made part of the record in prior office actions.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES LOGSDON/Examiner, Art Unit 1662